UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52309 Gulf Western Petroleum Corporation (Exact name of small business issuer as specified in its charter) Nevada 98-0489324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4801 Woodway Drive, Suite 306W Houston, Texas77056 (Address of principal executive offices) (713) 355-7001 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o APPLICABLE ONLY TO CORPORATE ISSUERS Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o;No x The number of shares outstanding of the issuer’s common equity as of (July 14, 2008 was 57,853,107) shares of common stock, par value Transitional Small Business Disclosure Format (Check one):Yes oNo x PART I – Financial Information Item 1. Financial Statements Our consolidated financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. GULF WESTERN PETROLEUM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, 2008 August 31, 2007 ASSETS Current assets Cash $ 14,160 $ 1,925 Accounts receivable -gas sales 218,900 - Accounts receivable – joint interest - 198,106 Accounts receivable – related party - 11,488 Deferred financing costs, net of amortization of $253,633, and $0, respectively 98,367 - Other current assets 1,200 - Total current assets 332,627 211,519 Deferred financing costs, net of amortization of $63,138 and $7,015, respectively - 56,123 Accrued receivable 198,073 - Office equipment, net of depreciation of $12,819 and $6,507, respectively 17,932 13,185 Oil and gas properties, full cost method: Properties subject to amortization, net of amortization of $226,469 and $0, respectively 5,140,626 1,090,988 Properties not subject to amortization 7,486,443 10,642,207 Total assets $ 13,175,701 $ 12,014,022 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 351,890 $ 1,065,092 Accounts payable – related parties 689,108 677,402 Advances from stockholders 180,996 120,000 Accrued interest 57,890 15,041 Accrued interest – convertible note related party 116,712 116,712 Convertible notes payable, net of unamortized debt discount of $430,475 and $11,290, respectively 3,294,525 238,710 Note payable, net of unamortized debt discount of 89,650 and $-0-, respectively 410,350 - Stock payable 150,000 100,000 Total current liabilities 5,251,471 2,332,957 Convertible note – related party 2,000,000 2,000,000 Convertible notes payable, net of unamortized debt discount of $-0- and $17,536, respectively - 482,464 Asset retirement obligation 52,535 50,949 Total liabilities 7,304,006 4,866,370 STOCKHOLDERS’ EQUITY Common shares, $0.001 par value,1.2 billion shares authorized, 57,853,107 and 53,489,662 shares issued and outstanding, respectively 57,853 53,490 Additional paid-in capital 13,884,430 10,911,412 Deficit accumulated during development stage (3,817,250 ) (3,817,250 ) Accumulated deficit (4,253,338 ) - Total stockholders’ equity 5,871,695 7,147,652 Total liabilities and stockholders’ equity $ 13,175,701 $ 12,014,022 The accompanying notes are an integral part of these consolidated financial statements. GULF WESTERN PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended May 31, 2008 and May 31, 2007 (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended May 31, May 31, May 31, May 31, 2008 2007 2008 2007 Oil and gas revenue $ 331,271 $ - $ 620,251 $ - Operating expenses: Production expenses 76,633 - 143,081 - Depletion, depreciation and amortization 124,337 1,494 232,781 3,663 General & administrative 410,414 990,850 2,616,160 1,781,543 Total operating expenses 611,384 992,344 2,992,022 1,785,206 Operating loss (280,113 ) (992,344 ) (2,371,771 ) (1,785,206 ) Other expenses and (income): Interest income - - (738 ) - Gain on extinguishment of debt - - (150,000 ) - Interest expense 703,865 50,413 2,032,305 566,416 Foreign currency exchange gain - 14,816 - 509 Total other expense 703,865 65,229 1,881,567 566,925 Net loss $ (983,978 ) $ (1,057,573 ) $ (4,253,338 ) $ (2,352,131 ) Net loss per share: Basic and diluted (0.02 ) (0.02 ) (0.07 ) (0.06 ) Weighted average shares outstanding: Basis and diluted 56,963,508 49,631,782 56,803,710 39,085,277 The accompanying notes are an integral part of these consolidated financial statements. GULF WESTERN PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF CASHFLOW For the Nine Months Ended May 31, 2008 and May 31, 2007 (Unaudited) Nine Months Ended May 31, 2008 Nine Months Ended May 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,253,338 ) $ (2,352,131 ) Adjustments to reconcile net loss to cash used in operating activities: Depletion, depreciation, and amortization 232,781 3,663 Foreign currency exchange (gain) loss - 509 Gain on extinguishment of debt (150,000 ) - Amortization of debt discount 1,173,225 75,390 Amortization of deferred financing costs 309,856 - Bonus shares on notes payable - 400,000 Issuance of shares for services and notes payable 20,887 360,000 Amortization of stock option expense 783,469 357,822 Accretion expense 1,587 - Net change in: Bank overdraft - 1,400 Accounts receivable – gas sales (218,900 ) - Accounts receivable – joint interest 33 - Accounts receivable – related parties 11,488 (11,488 ) Other assets (1,200 ) - Accounts payable (713,302 ) (502,073 ) Accounts payable - related parties 11,706 401,456 Accrued interest 42,849 61,536 Accrued interest – related parties - - CASH FLOWS USED IN OPERATING ACTIVITIES (2,748,859 ) (1,203,916 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (11,059 ) (12,320 ) Investment in oil and gas properties (1,120,343 ) (3,539,770 ) CASH FLOWS USED IN INVESTING ACTIVITIES (1,131,402 ) (3,552,090 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock subscription advances, net 50,000 825,000 Common stock issued in private placements - 3,811,749 Advances from stockholders 60,996 119,176 Proceeds from private placements 677,315 - Proceeds from notes payable 385,185 353,030 Proceeds from convertible notes payable 2,969,000 - Proceeds from convertible debentures - - Repayment of notes payable - (665,530 ) Repayment of convertible notes payable (250,000 ) - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 3,892,496 4,443,425 NET INCREASE (DECREASE) IN CASH $ 12,235 $ (312,581 ) Cash, beginning of period 1,925 312,581 Cash, end of period $ 14,160 $ - Cash paid for: Interest $ 350,424 $ 103,578 Interest – related parties $ 150,137 $ 1,302 Income taxes $ - $ - Supplemental Schedule of Non-cash Investing and Financing Activities: Common shares issued to acquire oil and gas properties - 4,499,549 Convertible note to related party for acquisition of oil and gas interests - 2,000,000 Rescission of assignment of oil and gas properties from parent (460,231 ) Issuance of bonus shares on notes - 200,000 Discount on senior secured convertible notes for beneficial conversion feature of notes, and relative fair value of stock and warrants issued in connection with notes 1,399,710 - Issuance of common shares to placement agent in connection with senior secured convertible notes 96,000 - Issuance of common shares for convertible debentures - 78,477 Asset retirement obligation incurred - 39,700 Discount on convertible note payable for relative fair value of stock and warrants issued in connection with note 114,815 - The accompanying notes are an integral part of these consolidated financial statements. GULF WESTERN PETROLEUM
